           Case 1:20-cv-06942-VEC Document 32 Filed 12/08/20 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
 -------------------------------------------------------------- X        DATE FILED: 12/8/2020
 EMPLOYERS INSURANCE COMPANY OF                                 :
 WAUSAU,                                                        :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          20-CV-6942 (VEC)
                                                                :
                                                                :                ORDER
 616 FIRST AVENUE LLC, FOURTH AVENUE :
 PROPERTY OWNER LLC, AND 514 WEST                               :
 24TH OWNER LLC,                                                :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an initial pretrial conference was held on December 8, 2020;

        IT IS HEREBY ORDERED:

        1. No later than December 15, 2020, Defendants must submit a letter identifying the

             members of the three Defendant LLCs and their respective citizenships. If any of the

             members is, itself, an LLC, the letter must identify those members and their

             citizenship as well.

        2. A case management plan will be entered separately.



SO ORDERED.
                                                                    ________________________
Date: December 8, 2020                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge
